--------------------------------------------------------------------------------

Exhibit 10.3


Amended and Restated Expense Sharing Agreement


This Amended and Restated Expense Sharing Agreement (“Amended Agreement”) is
made as of the 23rd day of November, 2016 between G.research, LLC (formerly
Gabelli & Company, Inc.) (“the Firm”) and Gabelli & Company Investment Advisers,
Inc. (“GCIA”) (formerly Gabelli Securities, Inc.), a Delaware corporation
headquartered in Rye, New York which serves as paymaster of certain payroll
expenses.


WHEREAS, through December 31, 2008, the Firm functioned as its own paymaster
with respect to payroll expenses, after which GCIA became the paymaster for
payroll expenses of the Firm on January 1, 2009; and


WHEREAS, on February 18, 2009, the Firm and GCIA entered into an Expense Sharing
Agreement formalizing and setting forth the arrangements under which GCIA
provided such payroll function to the Firm; and


WHEREAS, on May 21, 2015, the Firm and GCIA amended and restated such Expense
Sharing Agreement of February 18, 2009; and


WHEREAS, the Firm and GCIA now desire to further amend and restate such Expense
Sharing Agreement of May 21, 2015;


NOW THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:


1.           The Firm shall maintain copies of this Amended Agreement pursuant
to SEC Rules 17a-3 and 17a-4 and all related supporting documents provided by
GCIA. The Firm has notified the Financial Industry Regulatory Authority
(“FINRA”) of its entry into this Amended Agreement, and shall notify FINRA
promptly of any future amendment or restatement of this Amended Agreement and/or
the Firm’s entry into any new or additional expense sharing agreement.


2.           In the capacity of a corporate utility, GCIA shall serve as
paymaster of payroll expenses for the Firm for those employees who work entirely
for the Firm and also for those shared employees (who work partially for the
Firm and partially for affiliated entities) who are employees of Associated
Capital Group, Inc. (“AC”) entities. AC is the parent company of GCIA. For
certain shared employees who are instead employees of GAMCO Investors, Inc.
(“GBL”) or its affiliates who perform services for and receive compensation from
the Firm, GBL serves as the paymaster, and this is covered in the separate
Expense Sharing Agreement between and among the Firm and GBL. GBL was the parent
of GCIA prior to a spin-off transaction that took place in November 2015, and
there remain employees who have shared roles across the two public companies (AC
and its subsidiaries and GBL and its subsidiaries) pursuant to transition
services agreements between these two entities.


1

--------------------------------------------------------------------------------

3.           When incurred, payroll expenses related to the Firm shall be
properly reflected as part of its general ledger, and the proper backup
documentation related to the expense shall be maintained by the Firm.


4.          Payroll expenses payable by GCIA that are unpaid and attributable to
the Firm shall be included in the Firm’s net capital computation by adjustments
which reduce net capital and increase its aggregate indebtedness by the amount
of such unpaid expenses, if applicable. This includes both (a) compensation
expense and related payroll taxes and benefits which are fully allocated to the
Firm for professional staff performing duties related entirely to the Firm; and
(b) those compensation expenses and related payroll taxes and benefits which
relate to professional staff who serve more than one entity and whose
compensation is therefore allocated to the Firm as well as to GBL, GCIA, AC,
and/or GCIA’s, AC’s or GBL’s affiliates as provided below. The Firm shall
reimburse GCIA monthly for these expenses.


5.          With regard to shared professional staff, compensation and related
costs, except as noted below for Restricted Stock Awards and Employee Stock
Options, shall be apportioned to the Firm based on allocation of each staff
member’s services, which allocation shall reflect appropriate and fair relative
usage of the services by the Firm and by GBL, GCIA, AC and/or other affiliates
of the Firm. More specifically, the Firm shall have apportioned to it base
salary, bonuses, and related payroll and benefit costs (FICA, health insurance,
etc...) of teammates based on a schedule of the percentages that each such
teammate spends working for all of the various affiliated entities for which
GCIA serves as paymaster (the Firm among them). That schedule shall be reviewed
on a periodic basis (ideally semiannually) for all teammates by senior
management of AC, GBL, GCIA, and the Firm to ensure that the allocations
continue to be appropriate and also on a one off basis when a staff member’s
role changes at any time during the year. This allocation methodology by
percentage shall relate to base salary and bonuses, whereas variable
compensation shall be a direct allocation to the business where the related
revenue is earned.


6.           Restricted Stock Awards (“RSA’s”) and Employee Stock Options that
are granted from time to time by AC are deemed to be wholly compensation expense
of AC. Accordingly, compensation expense and related payroll taxes recorded by
AC for RSAs and Employee Stock Options shall not be part of the allocation of
payroll expenses to the Firm.


7.           Firm payroll expenses paid by GCIA shall generally be reimbursed to
GCIA by the Firm each month as part of the payroll intercompany settlement
process, and all payroll expenses attributable to the Firm either accrued or
paid shall be included in reports filed by the Firm with FINRA or the SEC;
provided, however, that to the extent any payroll costs attributable to the Firm
are paid by GCIA and are not included in reports filed by the Firm with FINRA or
the SEC, such expenses shall be recorded by the Firm on a separate Schedule of
Costs and maintained pursuant to SEC Rule 17a-4.


2

--------------------------------------------------------------------------------

8.           GCIA shall permit inspections of its books/records by FINRA and
other regulatory organizations having jurisdiction thereof regarding the payment
of payroll and payroll related expenses, which are proportionately attributed to
the Firm. GCIA shall provide the Firm with copies of payroll allocation
methodologies used by GCIA.


9.           The Firm shall have no obligation, direct or indirect, to reimburse
or otherwise compensate GCIA or any other party for the expenses related to
activities of the Firm other than as provided in this Amended Agreement or in
the separate expense sharing agreements executed by the Firm and AC and by the
Firm and GBL.


3

--------------------------------------------------------------------------------

Governing Law.


This Agreement is intended to be performed primarily in the State of New York,
and the laws of the State of New York will control any questions concerning the
validity or interpretation of this Agreement.


Counterparts.


This Agreement may be executed as counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


G.research, LLC (dba Gabelli & Company)
       
By:
/s/ Maria Gigi

         
Maria Gigi
         
Financial and Operations Principal
 



Gabelli & Company Investment Advisers, Inc.
       
By:
/s/ Patrick Dennis

         
Patrick Dennis
         
Chief Financial Officer
 





4

--------------------------------------------------------------------------------